328 F.2d 186
117 U.S.App.D.C. 214
Harry EDELL, Appellant,v.William J. CASEY, Appellee.
No. 17813.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 17, 1964.Decided Jan. 30, 1964, Petitions for Rehearing by theDivision and for Rehearing En Banc Denied March 12, 1964.

Mr. Ralph F. Berlow, Washington, D.C., with whom Mr. Stanley M. Estrow, New York City, was on the brief, for appellant.
Mr. Raymond R. Dickey, Washington, D.C., with whom Mr. Marshall E. Miller, Washington, D.C., was on the brief, for appellee.
Before FAHY, BASTIAN and MCGOWAN, Circuit Judges.
PER CURIAM:


1
Plaintiff (appellee) sought in the United States District Court to recover from defendant (appellant) fees to which plaintiff claimed he was entitled under two written contingent fee contracts, one covering services in connection with a claim of the Government against defendant for excess profits under the Renegotiation Act of 1942, and the other covering services in connection with the Government's claim against defendant for income tax deficiencies for the years 1943, 1944 and 1945.


2
After an extensive trial before the court without a jury, the court entered findings of fact and conclusions of law to the effect that under the contracts plaintiff was entitled to $9,900.00 for savings effected on the renegotiation claim, and.$8,013.80 for reduction of the tax deficiencies for the years involved, plus $603.50 for expenses incurred by plaintiff.  From this total of $18,517.30, the court deducted a $2,500.00 retainer fee paid to plaintiff by defendant.  Accordingly, judgment in the amount of $16,017.30, with interest, was entered in favor of plaintiff.  This appeal followed.


3
Finding, as we do, that there is evidence in the record to support the findings of fact and conclusions of law entered by the District Court, and that these findings and conclusions are not 'clearly erroneous,' it follows that the judgment of the District Court must be and is


4
Affirmed.